DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-5, 8-12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riviello et al. (US 5,403,451).
Regarding Claim  2, Riviello teaches an apparatus for selectively detecting an anion in a medium and/or selectively measuring the concentration of an anion in a medium (see claim 4, which discusses measuring a target anionic analyte in a medium), the apparatus comprising at least one capacitive sensor (see figure 1A, 1B, and col. 3, lns.16-31 which teaches CEP electrode 4, which is a conducting electroactive polymer, that in conjunction with electrodes 6 and 8 form a capacitive sensor) and a conductive polymer film (see col.1, lns.15-33,  which discusses the CEP as a conducting polymer coating, or film, over the electrode) and configured such that dielectric and/or electric property changes of the conductive polymer film can be detected by the capacitive sensor when the conductive polymer film is in hydraulic contact with the medium to dope or de-dope the conductive polymer film with anions or after it has been in hydraulic contact with the medium to dope or de-dope the conductive polymer film with anions (see figure 1A, 1B, and col. 3, lns.16-31 which teach doping and de-doping a CEP electrode 4 
Regarding Claim 3, Riviello teaches the apparatus according to claim 2, wherein the conductive polymer film is positioned within a sensing electric field of at least one capacitive sensor of the apparatus (seen in figures 1a and 1b, 4 is positioned in such a way).  
Regarding Claim 4, Riviello teaches the apparatus according to claim 2, wherein the capacitive sensor(s) has a field of influence and the conductive polymer is positioned in the field of influence of at least one capacitive sensor of the apparatus (see figures 1a, 1b, and col.18, lns.26-36 which discusses increasing capacitance influences chemical reactions with the polymer).  
Regarding Claim 5, Riviello teaches the apparatus according to claim 4, wherein the field of influence of the capacitive sensor is restricted substantially to the volume of the conductive polymer film (seen in figures 1a and 1b and discussed in col.1, lns.15-33 in which the conductive polymer film coats the electrode).  
Regarding Claim 8, Riviello teaches the apparatus according to claim 2, wherein the apparatus is configured so that at least part of the conductive polymer film is in hydraulic contact with the medium when the apparatus is positioned in the medium and the conductive polymer film is in electrical communication with at least one capacitive sensor so that dielectric and/or electric property changes of the conductive polymer film can be detected by the at least one capacitive sensor (see figures 1a, 1b, and col.1, lns.15-33 and col. 3, lns.16-31).  
Regarding Claim 9, Riviello teaches the apparatus according to claim 2, wherein the conductive polymer is a dopable or de-dopable p-type conducting polymer (see col.11, lns.34-48, which discusses the conductive polymer potentially being polypyrrole, a well known p-type conducting polymer).  
Regarding Claim 10, Riviello teaches the apparatus according to claim 9, wherein the conductive polymer is selected from the group consisting of: polyaniline, polypyrrole, poly(3-hexylthiophene) (P3HT), poly(3,4-ethylenedioxythiophene) (PEDOT), and a combination thereof (see col.11, lns.34-48, which discusses the conductive polymer potentially being polypyrrole).  
Regarding Claim 11, Riviello teaches the apparatus according to claim 2, wherein the anion is selected from nitrate, perchlorate, sulfate or chloride (see col.11, lns.48-55).  
Regarding Claim 12, Riviello teaches the apparatus according to claim 2, wherein the medium is water (see col.16 lns.10-21 as the testing relied on the analyte in a solution of distilled water).  
Regarding Claim 14, Riviello teaches the apparatus according to claim 2, wherein the medium is selected from hydroponic growth media, coco, expanded clay balls, Fytocell, Rockwool, pumice, perlite, vermiculite, plant tissue, animal tissue, industrial by-products, sludges, and a sample (see col.16 lns.10-21 as the testing relied on the analyte in a solution of distilled water, which is potentially an industrial by-product or a sample as that terminology is very broad).  
Regarding Claim 15, Riviello teaches a method of selectively detecting an anion in a medium, the method comprising contacting the apparatus of claim 2 with the medium and detecting dielectric and/or electric property changes of the conductive polymer film (see figure 1A, 1B, and col. 3, lns.16-31 and col.1, lns.15-33, which discuss electric property changes of the CEP in the detection process).  
Regarding Claim 16, Riviello teaches a method of selectively determining a concentration of an anion in a medium, the method comprising contacting the apparatus of claim 2 with a medium, detecting dielectric and/or electric property changes of the conductive polymer film and determining a concentration of the anion from the detected dielectric and/or electric property changes (see figure 1A, 1B, and col. 3, lns.16-31 and col.1, lns.15-33, which discuss electric property changes of the CEP in the detection process and determining a concentration of the anion from the detected electric property changes).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riviello et al. (US 5,403,451) in view of Venancio et al. (US 2004/0009585).
Regarding Claim 13, Riviello teaches the apparatus according to claim 2, but is silent in teaching wherein the medium is soil.  However Venancio teaches wherein the medium is soil (discussed in [0043]).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Riviello with those of Venancio in order to test toxicity in soil in, among other places, forests (discussed in Venancio [0003]).
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-5 and 8-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852